

117 S2802 IS: Balance the Highway Trust Fund Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2802IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo limit spending from the Highway Trust Fund, and for other purposes.1.Short titleThis Act may be cited as the Balance the Highway Trust Fund Act.2.Obligation limitation(a)General limitationSubject to subsection (d) and notwithstanding any other provision of law, for each fiscal year, the obligations for Federal-aid highway and highway safety construction programs shall not exceed the net highway receipts most recently estimated by the Secretary of the Treasury for that fiscal year under section 9503(d)(1)(B) of the Internal Revenue Code of 1986.(b)Distribution of obligation authorityFor each fiscal year, the Secretary of Transportation (referred to in this section as the Secretary)—(1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for—(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and(B)amounts authorized for the Bureau of Transportation Statistics;(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts—(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and(B)for which obligation authority was provided in a previous fiscal year;(3)shall determine the proportion that—(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs, less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of that title, by multiplying—(A)the proportion determined under paragraph (3); by(B)the amounts authorized to be appropriated for each such program for the fiscal year; and(5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned under sections 202 and 204 of title 23, United States Code) in the proportion that—(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year.(c)Redistribution of unused obligation authorityNotwithstanding subsection (b), the Secretary shall, after August 1 of each fiscal year—(1)revise a distribution of the obligation authority made available under subsection (b) if an amount distributed cannot be obligated during that fiscal year; and(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141)) and 104 of title 23, United States Code.(d)Applicability of obligation limitations to transportation research programs(1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under chapter 5 of title 23, United States Code.(2)ExceptionObligation authority made available under paragraph (1) shall—(A)remain available for a period of 4 fiscal years; and(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.(e)Redistribution of certain authorized funds(1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (b) for each fiscal year, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year.(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (b)(5).(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.3.Obligation limitationSection 5338 of title 49, United States Code, is amended by adding at the end the following:(i)Obligation limitationNotwithstanding subsection (a) or any other provision of law, for each fiscal year, the total of all obligations from amounts made available from the Mass Transit Account of the Highway Trust Fund by subsection (a) and any other provision of law shall not exceed the net mass transit receipts most recently estimated for that fiscal year by the Secretary of the Treasury under section 9503(e)(4) of the Internal Revenue Code of 1986..4.Effective dateThis Act and the amendments made by this Act take effect October 1, 2021. 